1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     MICHEAL ALLEN,                                        Case No. 3:18-cv-00513-MMD-CBC

10                                         Plaintiff,               ORDER
             v.
11
      LAS VEGAS COUNTY, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
17
     (“NDOC”), has filed an incomplete application to proceed in forma pauperis. (ECF No.
18
     1). Plaintiff has not filed a complaint in this matter.
19
            Pursuant to Federal Rule of Civil Procedure 3, “[a] civil action is commenced by
20
     filing a complaint with the court.” Fed. R. Civ. P. 3. Therefore, the Court grants Plaintiff
21
     thirty (30) days from the date of this order to submit a complaint to this Court.
22
            Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
23
     complete an application to proceed in forma pauperis and attach both an inmate account
24
     statement for the past six months and a properly executed financial certificate. Plaintiff
25
     has not submitted a properly executed financial certificate or an inmate account
26
     statement. (See ECF No. 1). Therefore, the in forma pauperis application is denied
27
     without prejudice. Plaintiff will be granted an opportunity to cure the deficiencies of his
28
                                                        1
1
     application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this
2
     action. If Plaintiff chooses to file a new application to proceed in forma pauperis, he must
3
     include a properly executed financial certificate and an inmate account statement.
4
     II.    CONCLUSION
5
             For the foregoing reasons, IT IS ORDERED that a decision on the application to
6
     proceed in forma pauperis (ECF No. 1) is denied without prejudice to filing a new
7
     application.
8
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
9
     approved form application to proceed in forma pauperis by a prisoner, as well as the
10
     document entitled information and instructions for filing an in forma pauperis application.
11
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
12
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
13
     the correct form with the required properly executed financial certificate and inmate
14
     account statement in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
15
     filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
16
            IT IS FURTHER ORDERED that Plaintiff shall submit a complaint to this Court
17
     within thirty (30) days from the date of this order.
18
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
19
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
20
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
21
     dismissal of this action may result.
22
            DATED: October 30, 2018.
23
                                                 ______
24                                               UNITED STATES MAGISTRATE JUDGE

25

26

27

28
                                                    2
